UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
ae X
GOVERNMENT EMPLOYEES INSURANCE CO., GEICO Case No.: 19 CV 05570 (ENV)(SMG)
INDEMNITY CO., GEICO GENERAL INSURANCE

 

 

COMPANY and GEICO CASUALTY CoO., STIPULATION EXTENDING
TIME FOR DEFENDANTS TO
Plaintiffs, ANSWER COMPLAINT
-against-

AXIAL CHIROPRACTIC P.C.,

AXIAL CHIROPRACTIC P.C.,

ACTION CHIROPRACTIC P.C.,
ACTION CHIROPRACTIC P.C.,,
BRUCE BROMBERG, D.C.,

LEFCORT MUA CHIROPRACTIC, P.C.,
LAWRENCE LEFCORT, D.C.,

GLENN ROSENBERG, D.C., P.C. d/b/a SOUTH SHORE
SPINAL CARE,

GLENN ROSENBERG, D.C.,

DAVID MARCUS COTY, D.C.,
ROBERT LUCA, D.C., and

ARCHER IRBY, D.C.,

Defendants.
(ace a ng a tft YS Hot oo om me ~ x

 

IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the
plaintiff and the defendants LEFCORT MUA CHIROPRACTIC, P.C. and LAWRENCE
LEFCORT, D.C., (“Defendants”) that the time for Defendants to answer the complaint or move
with respect thereto, is extended to November 22, 2019. Defendants agree that they will not
interpose any defense, whether by motion or answer, based on allegations of improper service of
process.

Facsimile copies of signatures shall be deemed to be originals.

 
Case 1:19-cv-05570-ENV-SMG Document 19-1 Filed 10/30/19 Page 2 of 2 PagelD #: 313

Dated: October 29, 2019

 

 

RIVKIN RADLER LLP
IRA‘LEVINE, ESQ. vox Gersheffoff, Esq.
543 Broadway Attorney for Plaintiff
Co-counsel for Defendants 926 RXR Plaza
Lefcort MUA Chiropractic, P.C. and Uniondale, New York 11556
Lawrence Lefcort, D.C. (516) 357-3000
Massapequa, New York 11758 max.gershenoff@rivkin.com

Tel: 516-541-1072
Email: ilevinelaw@optonline.net

STRAUSS TERRY LAW GROUP, PLLC
Co-counsel for Defendants

Lefcort MUA Chiropractic, P.C. and
Lawrence Lefcort, D.C.

Massapequa, New York 11758

1248 A Clintonville Street

Whitestone, NY 11357

Tel: (718) 767-6100

saslawnyc@aol.com

So Ordered:

 

USDJ
Dated:

 

 

 
